COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   §
 ALEJANDRO JIMENEZ,                                                No. 08-08-00193-CR
                                                   §
                         Appellant,                                     Appeal from
                                                   §
 v.                                                            Criminal District Court No. 1
                                                   §
 THE STATE OF TEXAS,                                             of El Paso County, Texas
                                                   §
                         Appellee.                                 (TC # 20070D02194)
                                                   §

                                            OPINION

        Alejandro Jimenez, pro se, appeals his convictions for possession with intent to distribute

a controlled substance. Appellant pled guilty to possession of cocaine in an amount more than four

grams and less than 200 grams, enhanced (Count I), and to possession of cocaine in an amount more

than 400 grams (Count II). In accordance with a plea bargain, the trial court sentenced him to fifteen

years’ imprisonment (Count 1) and twenty years’ imprisonment (Count II), said sentences to be

served concurrently in the Texas Department of Criminal Justice--Institutional Division. He was

also fined $1.00 in connection with Count II.

        After Appellant's retained attorney filed a motion to withdraw due to Appellant’s indigence,

we directed the trial court to conduct a hearing to determine whether Appellant had retained new

counsel, or whether he was indigent and entitled to the appointment of counsel. The trial court called

the case for hearing on June 11, 2008 and took judicial notice from the Judicial Information

Management System that Appellant was not in jail. When Appellant did not appear, the bailiff

called his name three times in the hallway. There being no response and no evidence before the

court regarding Appellant’s financial status, the court entered an order that Appellant is not indigent.
On July 24, 2008, this court notified Appellant regarding his failure to make financial arrangements

for the reporter’s record. On July 30, 2008, we received Appellant’s pro se response asking the court

to appoint counsel to represent him. The court then notified Appellant that (1) the trial court had

determined he is not indigent, (2) the cause would be submitted without a reporter’s record, and (3)

his pro se brief was due on or before September 13, 2008. No pro se brief having been filed, the

court advised Appellant that the appeal would be considered without briefs pursuant to TEX .R.APP .P.

38.8(b)(4).

       In the interest of justice, we have reviewed the entire record for unassigned fundamental

error. See TEX .R.APP.P. 38.8(b)(4); Lott v. State, 874 S.W.2d 687, 688 (Tex.Crim.App. 1994).

Having found no unassigned fundamental error, we affirm the judgment of the trial court.


February 24, 2010
                                                      ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)